Title: To Benjamin Franklin from Thomas Digges, 26 November 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
26th. Nov 79
I risque a letter in the common post in order to forward you the Kings Speech— I wish it had been couchd in terms more likely to produce the blessings of Peace.
His Majestys Speech &ca Novr 25. 79. My Lords & Gentlemen I meet you in Parliament at a time when we are calld upon by every principle of Duty, and every consideration of Interest, to exert Our united Efforts in the support & defence of Our Country, attackd by an unjust and unprovokd war, and contending with one of the most dangerous Confederacies that ever was formd against the Crown & People of Great Britain.
The Designs and attempts of our Enemies to invade this Kingdom, have, by the blessing of Providence, been hitherto frustrated & disapointed. They still menace Us with great Armaments & Preparations; But we are, I trust, on our Part, well prepard to meet every attack, & repel every Insult. I know the Character of my brave People: The Menaces of their Enemies, & the approach of Danger, have no other Effects on their minds, but to animate their Courage, and to call forth that national spirit, which has so often checkd, and defeated, the projects of Ambition and Injustice, and Enabled the British Fleets & armies to protect their own Country, to vindicate their own rights, and at the same time, to uphold & preserve, the Liberties of Europe, from the restless & encroaching Power of the House of Bourbon. In the midst of my care & solicitude for the safety & welfare of this Country, I have not been innatentive to the State of my Loyal and Faithful Kingdom of Ireland. I have in consequence of your Address, presented to me in the last session, orderd such papers to be collected and laid before you, as may assist your Deliberations, on this important Business; and I recommend it to you to consider what further Benefits and advantages may be extended to that Kingdom, by such regulations, and such Methods, as may most effectually, promote the common strength, wealth, & Interests of all my Dominions.
Genn. of the Ho Commons
The proper Estimates shall, in due time, be laid before you. I see with extreem concern, that the necessary Establishments of my Naval & military Forces, and the various services and operations of the ensuing year, must innevitably be attended with great & heavy Expences; but I rely on Your Wisdom & publick Spirit for such supplies, as the circumstances & Exegencies of our Affairs shall be found to require.
My Lords & Gentlemen I have great satisfaction in receiving the assurances of my intire approbation of the good Conduct and discipline of the Militia, & of their steady Perseverance in their Duty; and I return my Cordial thanks to all ranks of my loyal Subjects who have stood forth in this arduous Conjuncture, & by their zeal, their Influence, & their personal service, have given confidence as well as strength to the national Defence. Trusting in the Divine Providence, & in the justice of my Cause, I am firmly resolvd to prosecute the war with vigour, & to make every exertion, in order to compel our Enemies to listen to equitable Terms of Peace and accomodation.
This finishing part needs no comment from me— Our wicked Rulers seem to be determind to risque the last stake, and if this Country does not become a bankrupt by prosecuting so impolitic a War, it will have more luck than it seemingly deserves; & nothing will make them give up the American War but some decisive blow against their Armys in N York or Rd Island. The Debates in both Houses on the amendment, were, on the part of oposition, more bold and argumentative than I have before heard, and I think the Court party cut a more despicable figure even in argument than I ever before heard; They however carryd it according to Custom, 90 to 41 in the Lords, and 233 to 134 in the Commons. No further changes in the ministry than from bad to worse. Lord Gower & Weymouth out in Disgust, and succeeded by Lord Bathurst & Hillsborough—Lord Stormont in Lord Suffolks place & the Chancellor Thurlow so crabid and churlish as to give items He will be soon out; to make it compleat they should put your old friend Wed——n at the head of the Law.

I got Mr. H——n to write you lately the State of the Cartel, now stopd for the specification of numbers, places where, &ca., & the agents name; as every thing is done by Contract & pr. month no wonder if it is delayd much longer.
I find that the man whom You desird me to supply & who has since left his Lodgings, has exceeded what I expected. The Genn whom I desird to help him at P——, writes me, he has done it to the amot. of 51:7:6 and He had in money, & other expences here, between twenty eight & 29 Guineas of me. I shall write to Him to riemburse You & forward the accot very soon: The overplus sum I shall draw for as usual, and include therein the amount of the things I am collecting for Mr. W. T. F. which He writes me he has yr. orders may be placd to His accot. As there are a great number in his order, & by sundry Authors, they are not yet collected but will be soon got & shippd as He desird—please to mention this to Him. You will also oblige me very much by mentioning to Mr. S. W —— that I recd his orders for the books & that they will go in a day or two directed to Mr Bowers at Ostend I keep them back for the last no. of the Remr. which I shall get to day. I am very truly yrs. mo Respectfully
V. J Drouillard
 Notation: Nov. 26 Digges 79